DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claim 1, it is unclear what is meant by “wherein the session cost decreases as the number of sessions running on the server increases” (i.e. It is unclear what the session cost is compared to in order to determine that the session cost decreases in relation to the amount of sessions). Independent claims 9 and 17 contain similar language and are rejected for the same reasons. Independent claims 2-8, 10-16, and 18-20 are rejected due to their dependency on independent claims 1, 9, and 17.

Response to Arguments
	Applicant’s arguments filed September 23, 2022 have been fully considered but are not persuasive. Applicant’s argue that the claims are allowable because “ None of these passages teach using a calculated session cost to determine a timeout period” (Applicant’s Remarks, Pg. 10). Examiner respectfully disagrees. Thomas teaches using a calculated session cost to determine a timeout period. For example, Thomas teaches, user profiles and preferences that indicate a maximum session cost and specify how a user would like to balance system availability and cost. The user’s session cost constraint and preferences are used to determine a timeout period. ([0043], The user profiles stored may also indicate a maximum time or cost associated with the remote computing sessions of different users. The PES platform 302 may take user profiles into consideration when placing, configuring, and/or managing virtual desktop instances 314; [0100],  there may tradeoffs to be made by the service provider between the expense costs associated with keeping computing resource instances active when they are not being used and providing customers with great experiences (e.g., fast connections every time they log in), especially when operating under a connection-based or time bucket based billing model in which they do not charge (or do not charge as much) when the resources are not being used (e.g., when no user is connected to the virtual desktop instance). When operating under this type of billing model, where customers are going to be charged less, the service provider may need to manage their resources such that their costs are also less (in similar proportions). In some embodiments, that may be facilitated by shutting down the computing resource instances for unconnected virtual desktop instances so that those resources can be used for other purposes (e.g., for other virtual desktop instance); and [0107], a customer may be able to specify that they do not need the service provider to maintain the storage volumes associated with a virtual desktop instance after being disconnected from it … In such embodiments, the service provider may disconnect the storage volumes that are associated with the virtual desktop instance upon detecting inactivity or an explicit disconnection and may re-allocate them for other uses (e.g., after deleting any information that is specific to the virtual desktop instance). In such embodiments, the service provider may charge the customer a different rate for the virtual desktop instance when no users are connected to the virtual desktop instance than the standard non-connected rate (e.g., an even lower rate), since the service provider does not have to maintain the storage volumes for that particular virtual desktop instance).
	Applicant’s remaining arguments are related to newly amended claim language and have been fully addressed in the rejections below.  
 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1, 5, 7-9, 12, and 15-16 are rejected under 35 U.S.C. 13 as being unpatentable over Thomas et al. (United States Patent Application Publication 2017/0083354) in view of Niu et al. ("Cost-effective cloud HPC resource provisioning by building Semi-Elastic virtual clusters," SC '13: Proceedings of the International Conference on High Performance Computing, Networking, Storage and Analysis, 2013, pp. 1-12).
As per claim 1, Thomas teaches the invention substantially as claimed including, a method of terminating a virtual session running on a server, comprising: 
	detecting an inactivity state of the virtual session ([0065], the service provider (or a computing resource instance manager on the service provider network) detects that there is no user connected to a particular virtual desktop instance, the service provider (or computing resource instance manager) may, after a certain number of minutes of inactivity (according to a configurable and/or predefined threshold), shut down the underlying computing resource instance); 
	determining a session cost of the virtual session in response to detecting the inactivity state ([0107], the service provider may disconnect the storage volumes that are associated with the virtual desktop instance upon detecting inactivity or an explicit disconnection and may re-allocate them for other uses (e.g., after deleting any information that is specific to the virtual desktop instance). In such embodiments, the service provider may charge the customer a different rate for the virtual desktop instance when no users are connected to the virtual desktop instance than the standard non-connected rate (e.g., an even lower rate), wherein the session cost is based on a number of sessions running on the server ([0064], these techniques may include intelligently dropping unconnected sessions (e.g., shutting down the underlying computing resource instance for the virtual desktop instance) while maintaining data for the virtual desktop instance in a storage volume that is uncounted from the underlying computing resource instance). This may allow the service provider to more efficiently manage its resources (e.g., if capacity becomes constrained, or simply to avoid incurring costs for resources that are not being used);  [0100], connection-based or time bucket based billing model in which they do not charge (or do not charge as much) when the resources are not being used (e.g., when no user is connected to the virtual desktop instance); [0102], if an IT administrator or end user within a customer organization makes those choices (by defining a resource management policy that include shutdown criteria), then the customer may be charged (e.g., at the connected rate) for all of the time that the computing resource instance remains active, even after a disconnection; and [0107], the non-connected rate may be much lower than the connected rate, and may essentially be a charge for maintaining the virtual desktop instance and associated storage volumes on the customer's behalf. For example, in one embodiment, the connected rate may be multiple cents (or tens of cents) per hour, but the non-connected rate may be a fraction of a cent per hour. In some embodiments, and for some customers and workloads, the combined cost to the customer for the time billed at the connected rate and the time billed at the non-connected rate may be much less than what they would have paid under a monthly billing approach);
	determining whether the inactivity state is detected during a defined time period or outside the defined time period ([0065], the service provider (or computing resource instance manager) may, after a certain number of minutes of inactivity (according to a configurable and/or predefined threshold), shut down the underlying computing resource instance; [0074], the method may include the service provider applying one or more policies to determine if and when to shut down the computing resources for the virtual desktop instance in response to the explicit disconnection or apparent inactivity (as in 660); and [0076], the service provider (or computing resource instance manager) may apply some intelligence and/or machine learning in order to decide whether and/or when to shut down the computing resource instances for a virtual desktop instance in response to a disconnection by the client. In some embodiments, such decisions may be dependent on time-based shutdown criteria);
	implementing a timeout period based on the session cost of the virtual session ([0034], The user profile may also indicate a maximum time or cost associated with the remote computing session. The PES may take a user profile for the user into consideration when placing and configuring the virtual desktop instances; [0064],  these techniques may include intelligently dropping unconnected sessions (e.g., shutting down the underlying computing resource instance for the virtual desktop instance) while maintaining data for the virtual desktop instance in a storage volume that is uncounted from the underlying computing resource instance). This may allow the service provider to more efficiently manage its resources (e.g., if capacity becomes constrained, or simply to avoid incurring costs for resources that are not being used); [0100], there may tradeoffs to be made by the service provider between the expense costs associated with keeping computing resource instances active when they are not being used and providing customers with great experiences (e.g., fast connections every time they log in), especially when operating under a connection-based or time bucket based billing model in which they do not charge (or do not charge as much) when the resources are not being used (e.g., when no user is connected to the virtual desktop instance). When operating under this type of billing model, where customers are going to be charged less, the service provider may need to manage their resources such that their costs are also less (in similar proportions); and [0102], if the customer defines shutdown criteria specifying that the computing resource instance should not be shut down until two hours after a disconnection, the customer may have to pay at the connected rate for the extra two hours after the disconnection. In some embodiments, the system may implement a hybrid approach, in which there may be some default policies defined by the service provider and/or by the IT administrator of the customer organization) and  the determination whether the inactivity state is detected during the defined time period or detected outside the defined time period ([0064], the service provider (or computing resource instance manager) may, after a certain number of minutes of inactivity (according to a configurable and/or predefined threshold), shut down the underlying computing resource instance; and [0076], the service provider (or computing resource instance manager) may apply some intelligence and/or machine learning in order to decide whether and/or when to shut down the computing resource instances for a virtual desktop instance in response to a disconnection by the client. In some embodiments, such decisions may be dependent on time-based shutdown criteria); and 	
	terminating the virtual session after the timeout period expires ([0065], the service provider (or a computing resource instance manager on the service provider network) detects that there is no user connected to a particular virtual desktop instance, the service provider (or computing resource instance manager) may, after a certain number of minutes of inactivity (according to a configurable and/or predefined threshold), shut down the underlying computing resource instance; and [0076], the service provider (or computing resource instance manager) may apply some intelligence and/or machine learning in order to decide whether and/or when to shut down the computing resource instances for a virtual desktop instance in response to a disconnection by the client. In some embodiments, such decisions may be dependent on time-based shutdown criteria).

	Thomas fails to specifically teach, wherein the session cost decreases as the number of sessions running on the server increases.
	However, Niu teaches, wherein the session cost decreases as the number of sessions running on the server increases (Pg. 1, Our proposed SEC model exploits such economies of scale in three ways. First, it aggregates the demands from multiple users, enabling a "Group on" mode in cloud computing for obtaining lower per-instance rates; Further see section 4.2-4.2.2 regarding the Prediction provisioning that reduces cost based on constant reassessment of the number of usages.).
	Thomas and Niu are analogous because they are both related to session management.  Thomas teaches a method of predictive virtual session management where sessions can be terminated due to inactivity, cost, or other criteria. (Abstract, A computing system that provides virtual computing services may generate and manage remote computing sessions between client computing devices and virtual desktop instances hosted on the service provider's network. A computing resource instance manager may monitor connections to and disconnections from a virtual desktop instance during particular time periods, and may apply a resource management policy to determine whether and when to shut down an underlying virtualized computing resource instance following a disconnection (e.g., immediately, after some period of time, or only between certain hours).; and [0034], The user profile may also indicate a maximum time or cost associated with the remote computing session. The PES may take a user profile for the user into consideration when placing and configuring the virtual desktop instances. In addition, placement and configuration decisions may also be adjusted based on a user's interaction with the virtual desktop over time). Niu teaches a method for managing virtual resources in a cost effective manner by aggerating user requests. (Abstract, we propose a Semi-Elastic Cluster (SEC) computing model for organizations to reserve and dynamically resize a virtual cloud-based cluster…Our trace-driven simulation results show that such a model has a 61.0% cost saving than individual users acquiring and managing cloud resources without causing longer average job wait time; and Pg. 3, SEC enables the capacity of a virtual cluster to grow or shrink, by dynamically acquiring/releasing cloud instances).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, Niu’s teaching of reducing costs by using workload aggregation would improve Thomas’s system in order to facilitate effective session management . One of ordinary skill in the art would have recognized that applying the known technique of Niu to the teachings of Thomas would have yielded predictable results and resulted in an improved system. Therefore, it would have been obvious to combine the teachings of Thomas and Niu. 

As per claim 5, Thomas teaches, further comprising: 
	determining a reconnect probability of the virtual session in response to detecting the inactivity state ([0087], the service provider (or computing resource instance manager) may generate and apply a predictive policy for when to shut down a computing resource instance, may generate and apply a predictive policy for when to restart a computing resource instance, or both; [0089], developing or refining a predictive usage model for the virtual desktop instance based, at least in part, on the identified usage patterns and developing or refining a shutdown policy based on that predictive usage model); and 
	wherein implementing the timeout period is at least based on the determination whether the inactivity state is during the defined time period or outside the defined time period ([0091], one fitness function may specify that the computing resource instance for a virtual desktop instance should always be re-launched (or remain active) before the end user needs to connect to the virtual desktop instance. Another fitness function may specify that the computing resource instance for a virtual desktop instance is active for no more than a certain number of hours when no user is connected to it. Between those two fitness functions, the service provider (or computing resource instance manager) would like to be able to predict when the user is going to connect, to launch the computing resource instance prior to that point, and then to shut down the computing resource when appropriate), and the reconnect probability of the virtual session ([0089], the predictive usage model may identify times at which a user is predicted to connect to the virtual desktop instance (and at which it may be beneficial for the underlying computing resource instance to already be active) and/or times at which the user is predicted to be disconnected from the virtual desktop instance (and at which it may be safe to shut down the underlying computing resource instance)); and 
	wherein the reconnect probability is based on historical usage patterns of a user associated with the virtual session ([0088], The method may include beginning to monitor, and collecting data about, connections to and disconnections from the virtual desktop instance as in 820. For example, such monitoring and collection activities may be performed by logic on the service provider system; and [0089], identifying new and/or common usage patterns for the virtual desktop instance in the most recently collected data and/or in data that has been accumulated over a longer period of time (e.g., over many days, week, and/or virtual desktop sessions), as in 830… while the customer is still leasing the virtual desktop instance, the method may include continuing to monitor, and to collect data about, connections to and disconnections from the virtual desktop instance (as in 860), and using that information to refine the predictive usage model and/or shutdown policy (e.g., repeating the operations shown as 830-840)).

As per claim 7, Thomas teaches, wherein the defined time period includes a set of business hours ([0076], the service provider (or computing resource instance manager) may apply some intelligence and/or machine learning in order to decide whether and/or when to shut down the computing resource instances for a virtual desktop instance in response to a disconnection by the client. In some embodiments, such decisions may be dependent on time-based shutdown criteria …the shutdown criteria may specify that no computing resource instances are shut down between 8 am and 6 pm, even if the user disconnects from the virtual desktop instance, or may specify that there is a longer threshold before the computing resource instance is shut following a disconnection down during those hours).

As per claim 8, Thomas teaches, wherein the inactivity state is triggered by one of: a session disconnect or a period of user inactivity ([0074], if, at any point, a gateway component on the service provider network detects an explicit disconnection (e.g., by detecting that a virtual desktop session has ended, shown as the positive exit from 640), or if at any point, the agent determines that the collected packet information indicates inactivity (shown as the positive exit from 650), the method may include the service provider applying one or more policies to determine if and when to shut down the computing resources for the virtual desktop instance in response to the explicit disconnection or apparent inactivity (as in 660).).

As per claim 9, this is the “computing system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 13, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 8 and is rejected for the same reasons.

	Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Niu as applied to claims 1 and 9 and in further view of Haung et al. (United States Patent 9,198,219).
As per claim 2, Thomas teaches, wherein a first timeout period is implemented in response to the inactivity state being detected during the defined time period ([0076], the service provider (or computing resource instance manager) may apply some intelligence and/or machine learning in order to decide whether and/or when to shut down the computing resource instances for a virtual desktop instance in response to a disconnection by the client. In some embodiments, such decisions may be dependent on time-based shutdown criteria. For example, the shutdown criteria may specify how long the client has to be disconnected from the virtual desktop instance before the underlying computing resource instance is shut down) 
	The combination of Thomas-Niu fails to specifically teach, a second timeout period is implemented in response to the inactivity state being detected outside the defined time period, the second timeout period being shorter than the first timeout period.
	However, Haung teaches, a second timeout period is implemented in response to the inactivity state being detected outside the defined time period, the second timeout period being shorter than the first timeout period. (Fig. 5, Block 520; Column 4, Line 67-Column 5, Line 2, If the device traffic inactivity timer reaches zero (or counts up to the predetermined duration)…, the adaptive fast dormancy controller may send an SCRI (or similar) message to the telecommunications network requesting termination of the connection or otherwise indicating that the mobile device is no longer using a connection. In an embodiment, the adaptive fast dormancy controller may pause or delay the transmission of an SCRI message by an amount of time, which may be determined by a second short-duration delay timer; and Column 5, Lines 7-13, the fast dormancy controller is made adaptive by adjusting the duration of the device traffic inactivity timer based upon observed application or network characteristics or events. By adaptively shortening the device traffic inactivity timer, the adaptive fast dormancy controller can adjust to application and/or network conditions that are conducive to more rapidly tearing down idle connections).
	The combination of Thomas-Niu and Haung are analogous because they are each related to session management.  Thomas teaches a method of predictive virtual session management where sessions can be terminated due to inactivity, cost, or other criteria.  Niu teaches a method for managing virtual resources in a cost effective manner by aggerating user requests. Haung teaches a method for session management based on network conditions (Abstract, an adaptive fast dormancy controller function executing on a processor of the mobile device monitors network traffic activity by the applications. The adaptive fast dormancy controller function may determine that an open network connection should be released using a device traffic inactivity timer that times durations of network inactivity by applications. The duration of the device traffic inactivity timer may be adjusted based upon observed application and/or network conditions. Multiple device traffic inactivity timers may be used to enable timing traffic inactivity of each application or groups of applications executing on the mobile device). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination Haung’s teaching of multiple timers to manage session inactivity would be applied to the combination of Thomas and Niu’s systems in order to facilitate effective session management including managing multiple inactivity timers. One of ordinary skill in the art would have recognized that applying the known technique of Haung to the teachings of the combination of Thomas-Niu would have yielded predictable results and resulted in an improved system. Therefore, it would have been obvious to combine the teachings of Thomas-Niu and Haung. 

As per claim 10, this claim is similar to claim 2 and is rejected for the same reasons. The same motivation used in the rejection of claim 2 is applicable to the instant claim.
 
	Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Thomas-Niu as applied to claims 1 and 9 and in further view of Burgin et al. (United States Patent 10713072).
As per claim 3, The combination of Thomas-Niu fails to specifically teach wherein the session cost is calculated as a cost of an instance of the service divided by a total number of sessions running on the server.
	However, Burgin  teaches, wherein the session cost is calculated as a cost of an instance of the service divided by a total number of sessions running on the server (Column 8, Lines 23-48, The customer prioritizations 198 includes information provided by the customers as to how each such customer wants the various instances and pricing models offered by the service provider to be prioritized…instance types may be prioritized based on their price per compute unit (price per instance hour/instance compute units). This configuration enables a customer to provision compute units across the instance family type family, with equal prioritization assigned to all sizes. If the customer wants to further prioritize a larger instance size over a smaller instance size, the weight for the larger instance size can be adjusted to a higher value (e.g., from 8 to 10), causing it to represent the lowest price per compute unit in that particular instance family). 
	The combination of Thomas-Niu and Burgin are analogous because they are each related to session management.  Thomas teaches a method of predictive virtual session management where sessions can be terminated due to inactivity, cost, or other criteria. Niu teaches a method for managing virtual resources in a cost effective manner by aggerating user requests. Burgin teaches a method of managing user sessions based on user constraints including cost optimization (Abstract, the customer can specify per-instance hardware constraints (number of CPUs, amount of memory, etc.) and job constraints (e.g., deadline, budget, application type, etc.). A provisioning service accesses an internal database containing instance cost data, instance availability data, and mappings between application type and fleet configurations to propose a fleet of instances that complies with the customer-specified per-instance hardware and job constraints, thereby freeing the customer from having to be conversant in the particular instances offered by the service provider; and Column 8, Lines 55-65, Customers can optimize costs by purchasing reserved instances for workloads that are long-term, stable and predictable, or use spot instances for workloads that are interruptible. For example, a customer can request the launch of a mix of reserved, on-demand and spot instances by (1) specifying the minimum capacity required for steady state operations on reserved or on-demand instances, and (2) an hourly budget to request spot instances in order to accelerate the workload during off-peak hours or to optimize costs for limited budget workloads). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination Burgin’s teaching of cost optimization would be applied to the combination of Thomas and Niu’s systems in order to facilitate effective session management including the calculation and reduction of session costs. One of ordinary skill in the art would have recognized that applying the known technique of Burgin to the teachings of the combination of Thomas-Niu would have yielded predictable results and resulted in an improved system. Therefore, it would have been obvious to combine the teachings of the combination of Thomas-Niu and Burgin.

As per claim 4, Thomas-Niu fails to specifically teach, wherein the session cost is compared to a threshold.
	However, Burgin teaches, wherein the session cost is compared to a threshold (Column 6, Lines 24-26, spot instances are interruptible in that the spot price may eventually exceed the bid price. If and when that happens, the spot instance is terminated).
	The same motivation used in the rejection of claim 3 is applicable to the instant claim.

As per claim 11, this claim is similar to claim 3 and is rejected for the same reasons. The same motivation used in the rejection of claim 3 is applicable to the instant claim.
As per claim 12, this claim is similar to claim 4 and is rejected for the same reasons. The same motivation used in the rejection of claim 3 is applicable to the instant claim.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Niu as applied to claims 1 and 9 and in further view of Xie et al. (Optimal Webserver Session Timeout Settings for Web Users, Int. CMG Conference. 2002. Pages 1-9).
As per claim 6,  the combination of Thomas-Niu fails to specifically teach, further comprising: determining a security risk of the virtual session in response to detecting the inactivity state; and wherein implementing the timeout period is at least based on the determination whether the inactivity state is during the defined time period or outside the defined time period, and the security risk of the virtual session.
	However, Xie teaches, further comprising: 
	determining a security risk of the virtual session in response to detecting the inactivity state (Pg. 4, Section 3.1, State 3 will be timed out and the browser will display the re-login page, and this state is state 5. The mean sojourn time of state 3 t3 is the timeout duration a minus the mean user think time t1, where ti is the expected sojourn time of state i. We introduce the constant p as the probability that the user finishes the work on this Website and logs out, and constant q which is the probability that the user does not fully end the session at the end of the visit…too long a timeout duration certainly exposes the user’s personal account information on the Website to security violations. How to determine the best timeout duration a in order to minimize the inconvenience of interruptions and risk of intrusions is the focus of this paper; and Pg. 5, Section 4.2, For Websites containing sensitive or critical user data, e.g., those in the high user data sensitivity category, such as online-banking, online-brokerage, etc., the security of the user account is as important as, or even more important than the user convenience and/or comfort factors. To quantify the risk of invasion and the expense of timeout/relogin, we introduce the bilateral cost function…We denote the cost coefficient of this timeout/re-login by Cr. If the timeout duration a is long, the risk of invasion, denoted by cost coefficient Ci5, is likely to be high. The goal is to minimize the total cost given by the cost function); and 
	wherein implementing the timeout period is at least based on the determination whether the inactivity state is during the defined time period or outside the defined time period, and the security risk of the virtual session (Pg. 5, Section 4.2, To quantify the risk of invasion and the expense of timeout/relogin, we introduce the bilateral cost function; and Pg. 5, Section 4.2, for websites containing sensitive or critical user data, e.g., those in the high user data sensitivity category, such as online-banking, online-brokerage, etc., the security of the user account is as important as, or even more important than the user convenience and/or comfort factors. To quantify the risk of invasion and the expense of timeout/relogin, we introduce the bilateral cost function…We denote the cost coefficient of this timeout/re-login by Cr. If the timeout duration a is long, the risk of invasion, denoted by cost coefficient Ci5, is likely to be high. The goal is to minimize the total cost given by the cost function).
	The combination of Thomas-Niu and Xie are analogous because they are each related to session management.  Thomas teaches a method of predictive virtual session management where sessions can be terminated due to inactivity, cost, or other criteria. Niu teaches a method for managing virtual resources in a cost effective manner by aggerating user requests. Xie teaches a method of calculating session timeout periods based on session cost and security concerns (Pg. 1, Section 1, In this paper, we present a stochastic model which captures the user behavior and the Web server timeout activities, and analyze how the timeout value affects the user’s normal access of the Web services 1. We then propose two cost functions and based on them, we formulate non-parametric estimators for optimal timeout durations; and Pg. 4, Section 3.1, How to determine the best timeout duration a in order to minimize the inconvenience of interruptions and risk of intrusions is the focus of this paper). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination Xie’s teaching of determining session timeouts would be applied to the combination of  Thomas and Niu’s systems in order to facilitate effective session management including the determining timeout durations. One of ordinary skill in the art would have recognized that applying the known technique of Xie to the teachings of the combination of Thomas-Niu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Xie to the teachings of Thomas-Niu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such timeout calculation mechanisms taught by Xie into similar systems. Therefore, it would have been obvious to combine the teachings of Thomas-Niu and Xie. 

As per claim 14, this claim is similar to claim 6 and is rejected for the same reasons. The same motivation used in the rejection of claim 6 is applicable to the instant claim.

	Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas (United States Patent Application Publication 2017/0083354) in view of Niu et al. ("Cost-effective cloud HPC resource provisioning by building Semi-Elastic virtual clusters," SC '13: Proceedings of the International Conference on High Performance Computing, Networking, Storage and Analysis, 2013, pp. 1-12) and Jia et al. (QoS-Aware Task Offloading in Distributed Cloudlets with Virtual Network Function Services, MSWiM’17, November 2017, Pgs. 1-8).
As per claim 17, Thomas teaches the invention substantially as claimed including, a computing system, comprising: 
	a memory ([0112], computer system 1100 includes one or more processors 1110 coupled to a system memory 1120); and 
	a processor coupled to the memory ([0112], computer system 1100 includes one or more processors 1110 coupled to a system memory 1120) and configured to terminate a virtual session ([0038], the techniques described herein for detecting activity or inactivity on a virtual desktop instance, monitoring and tracking connections to, disconnections from, and reconnections to various virtual desktop instances, and determining whether and/or when to shut down the underlying virtualized computing resources may be performed by the instance managers) according to a method that includes: 
		detecting an inactivity state of the virtual session running on a server ([0065], the service provider (or a computing resource instance manager on the service provider network) detects that there is no user connected to a particular virtual desktop instance, the service provider (or computing resource instance manager) may, after a certain number of minutes of inactivity (according to a configurable and/or predefined threshold), shut down the underlying computing resource instance); 
		determining a session cost for the virtual session ([0043], The user profiles stored may also indicate a maximum time or cost associated with the remote computing sessions of different users. The PES platform 302 may take user profiles into consideration when placing, configuring, and/or managing virtual desktop instances 314; and [0102], if an IT administrator or end user within a customer organization makes those choices (by defining a resource management policy that include shutdown criteria), then the customer may be charged (e.g., at the connected rate) for all of the time that the computing resource instance remains active, even after a disconnection), wherein the session cost is based on a number of virtual sessions running on the server ([0064], these techniques may include intelligently dropping unconnected sessions (e.g., shutting down the underlying computing resource instance for the virtual desktop instance) while maintaining data for the virtual desktop instance in a storage volume that is uncounted from the underlying computing resource instance). This may allow the service provider to more efficiently manage its resources (e.g., if capacity becomes constrained, or simply to avoid incurring costs for resources that are not being used);  [0100], connection-based or time bucket based billing model in which they do not charge (or do not charge as much) when the resources are not being used (e.g., when no user is connected to the virtual desktop instance); [0102], if an IT administrator or end user within a customer organization makes those choices (by defining a resource management policy that include shutdown criteria), then the customer may be charged (e.g., at the connected rate) for all of the time that the computing resource instance remains active, even after a disconnection; and [0107], the non-connected rate may be much lower than the connected rate, and may essentially be a charge for maintaining the virtual desktop instance and associated storage volumes on the customer's behalf. For example, in one embodiment, the connected rate may be multiple cents (or tens of cents) per hour, but the non-connected rate may be a fraction of a cent per hour. In some embodiments, and for some customers and workloads, the combined cost to the customer for the time billed at the connected rate and the time billed at the non-connected rate may be much less than what they would have paid under a monthly billing approach); and 
		terminating the virtual session after the timeout period expires ([0065], the service provider (or a computing resource instance manager on the service provider network) detects that there is no user connected to a particular virtual desktop instance, the service provider (or computing resource instance manager) may, after a certain number of minutes of inactivity (according to a configurable and/or predefined threshold), shut down the underlying computing resource instance).

	Thomas fails to specifically teach, wherein the session cost decreases as the number of sessions running on the server increases.
	However, Niu teaches, wherein the session cost decreases as the number of sessions running on the server increases (Pg. 1, Our proposed SEC model exploits such economies of scale in three ways. First, it aggregates the demands from multiple users, enabling a "Group on" mode in cloud computing for obtaining lower per-instance rates).
	Thomas and Niu are analogous because they are both related to session management.  Thomas teaches a method of predictive virtual session management where sessions can be terminated due to inactivity, cost, or other criteria. (Abstract, A computing system that provides virtual computing services may generate and manage remote computing sessions between client computing devices and virtual desktop instances hosted on the service provider's network. A computing resource instance manager may monitor connections to and disconnections from a virtual desktop instance during particular time periods, and may apply a resource management policy to determine whether and when to shut down an underlying virtualized computing resource instance following a disconnection (e.g., immediately, after some period of time, or only between certain hours).; and [0034], The user profile may also indicate a maximum time or cost associated with the remote computing session. The PES may take a user profile for the user into consideration when placing and configuring the virtual desktop instances. In addition, placement and configuration decisions may also be adjusted based on a user's interaction with the virtual desktop over time). Niu teaches a method for managing virtual resources in a cost effective manner by aggerating user requests. (Abstract, we propose a Semi-Elastic Cluster (SEC) computing model for organizations to reserve and dynamically resize a virtual cloud-based cluster…Our trace-driven simulation results show that such a model has a 61.0% cost saving than individual users acquiring and managing cloud resources without causing longer average job wait time; and Pg. 3, SEC enables the capacity of a virtual cluster to grow or shrink, by dynamically acquiring/releasing cloud instances).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, Niu’s teaching of reducing costs by using workload aggregation would improve Thomas’s system in order to facilitate effective session management . One of ordinary skill in the art would have recognized that applying the known technique of Niu to the teachings of Thomas would have yielded predictable results and resulted in an improved system. Therefore, it would have been obvious to combine the teachings of Thomas and Niu. 

	The combination of Thomas-Niu fails to specifically teach, implementing a timeout period at least based on whether the session cost is greater than a threshold.
	However, Jia teaches, implementing a timeout period at least based on whether the session cost is greater than a threshold (Pg. 113, the system will perform resource collection, by releasing the occupied resources by idle VNF instances back to the system if the cost overhead on maintenance of these idle VNFs is beyond a given threshold after a certain time slots). 
	The combination of Thomas-Niu and Jia are analogous because they are each related to session management.  Thomas teaches a method of predictive virtual session management where sessions can be terminated due to inactivity, cost, or other criteria. Niu teaches a method for managing virtual resources in a cost effective manner by aggerating user requests. Jia teaches a predictive method of managing session timeouts based on cost (Pg. 5, the system will perform resource collection, by releasing the occupied resources by idle VNF instances back to the system if the cost overhead on maintenance of these idle VNFs is beyond a given threshold after a certain time slots…The system will release the occupied resources by idle VNF instances at a specific time slot if the accumulative cost of these idle VNF instances at that time slot is greater than the given threshold θ). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination Jia’s teaching of managing sessions based on cost would be applied to the combination of Thomas and Niu’s system in order to facilitate effective session management. One of ordinary skill in the art would have recognized that applying the known technique of Jia to the teachings of Thomas-Niu would have yielded predictable results and resulted in an improved system. Therefore, it would have been obvious to combine the teachings of Thomas-Niu and Jia. 

As per claim 19, Thomas teaches, a second timeout period is implemented in response to the session cost not exceeding the threshold ([0064], the service provider may implement a connection-based and/or "time bucket" based approach to managing resources for virtual desktop instances, which may or may not carry over into its approach to billing customers for those virtual desktop instances; [0076], the shutdown criteria may specify that no computing resource instances are shut down between 8 am and 6 pm, even if the user disconnects from the virtual desktop instance, or may specify that there is a longer threshold before the computing resource instance is shut following a disconnection down during those hours; and [0102], the system may implement a hybrid approach, in which there may be some default policies defined by the service provider and/or by the IT administrator of the customer organization, but these default policies may be overridden in certain scenarios (e.g., by a user that stays connected longer or who is granted permission from the IT administrator to apply a different policy), the second timeout period being longer than the first timeout period ([0076], the shutdown criteria may specify that no computing resource instances are shut down between 8 am and 6 pm, even if the user disconnects from the virtual desktop instance, or may specify that there is a longer threshold before the computing resource instance is shut following a disconnection down during those hours).
	Thomas fails to specifically teach, wherein a first timeout period is implemented in response to the session cost exceeding the threshold.
	However, Jia teaches, wherein a first timeout period is implemented in response to the session cost exceeding the threshold (Pg. 5, the system will perform resource collection, by releasing the occupied resources by idle VNF instances back to the system if the cost overhead on maintenance of these idle VNFs is beyond a given threshold after a certain time slots…The system will release the occupied resources by idle VNF instances at a specific time slot if the accumulative cost of these idle VNF instances at that time slot is greater than the given threshold θ).
	The same motivation applied to the rejection of claim 17 is applicable to the instant claim.

As per claim 20, Thomas teaches, wherein the inactivity state is triggered by one of: a session disconnect or a period of user inactivity ([0074], if, at any point, a gateway component on the service provider network detects an explicit disconnection (e.g., by detecting that a virtual desktop session has ended, shown as the positive exit from 640), or if at any point, the agent determines that the collected packet information indicates inactivity (shown as the positive exit from 650), the method may include the service provider applying one or more policies to determine if and when to shut down the computing resources for the virtual desktop instance in response to the explicit disconnection or apparent inactivity (as in 660).).

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas-Niu-Jia as applied to claim 17 and in further view of Burgin et al. (United States Patent 10713072).
As per claim 18, Thomas-Niu-Jia fails to specifically teach, wherein the session cost is calculated as a ratio of a cost of an instance of the server versus a total number of sessions running on the server. 
	However, Burgin teaches, wherein the session cost is calculated as a ratio of a cost of an instance of the server versus a total number of sessions running on the server (Column 8, Lines 23-48, The customer prioritizations 198 includes information provided by the customers as to how each such customer wants the various instances and pricing models offered by the service provider to be prioritized.  Instances may be prioritized based on their price per hour, with lower priced instance types automatically prioritized ahead of higher priced ones…When a customer wants to provision a given number of cores (with a minimum core to memory ratio, termed a “compute unit”), a customer or the service provider can define (e.g., via the interface manager 183) how many compute units each instance type contains. For example, a medium sized instance type may be defined to contain 1 compute unit (e.g., 1 core with 3.75 GB RAM), a large version of the same class of instances may be defined to contain 4 compute units, and an extra-large version of the same class of instances may be defined to contain 8 compute instances. In this case, instance types may be prioritized based on their price per compute unit (price per instance hour/instance compute units). This configuration enables a customer to provision compute units across the instance family type family, with equal prioritization assigned to all sizes. If the customer wants to further prioritize a larger instance size over a smaller instance size, the weight for the larger instance size can be adjusted to a higher value (e.g., from 8 to 10), causing it to represent the lowest price per compute unit in that particular instance family). 
	The combination of Thomas-Niu-Jia and Burgin are analogous because they are each related to session management.  Thomas teaches a method of predictive virtual session management where sessions can be terminated due to inactivity, cost, or other criteria.  Niu teaches a method for managing virtual resources in a cost effective manner by aggerating user requests. Jia teaches a predictive method of managing session timeouts based on cost. Burgin teaches a method of managing user sessions based on user constraints including cost optimization. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination Burgin’s teaching of determining session costs would be applied to the combination Thomas-Niu-Jia in order to facilitate effective session management including the calculation of session costs. Therefore, it would have been obvious to combine the teachings of Thomas-Niu-Jia and Burgin.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199